DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on January 29, 2021; April 21, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kuo et al. (US 2014/0168747 - Kuo).
	As to claim 1, Kuo teaches an optical element (Kuo Figs. 1A-C; Figs. 3A-C) comprising a first layer having a first surface configured to change hydrophobicity in response to incoming activation light incident onto the first surface (Kuo Figs. 1A-C - 106, 106’, 301; para. [0024], [0031]; Figs. 3A-C - 106a, 106b, 301), wherein the incoming activation light is within an activation wavelength band (Kuo Fig. 1B - 301; para. [0031]), a second layer (Kuo Figs. 1A-C - 202; Figs. 3A-C - 202), a fluid disposed between the first layer and the second layer (Kuo Figs. 1A-C - 151, 150; para. [0018]), wherein the fluid is configured to change shape or position in response to the first surface changing hydrophobicity (Kuo Figs. 1A-C - 151, 150, 106; para. [0024], [0031]; Figs. 3A-C), wherein the fluid includes absorbing molecules configured to absorb light (Kuo para. [0045]).
	As to claim 2, Kuo teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kuo further teaches the fluid includes a surrounding fluid that is immiscible to an absorbing solution that includes the absorbing molecules (Kuo Figs. 1A-C - 151; para. [0045]; Figs. 3A-C - 151), and wherein the surrounding fluid is transparent to visible light (Kuo para. [0045]).
	As to claim 4, Kuo teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kuo further teaches the activation wavelength band includes ultraviolet light (Kuo para. [0031]).
	As to claim 6, Kuo teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kuo further teaches the first surface is hydrophobic in the absence of the incoming activation light (Kuo Fig. 1A - 106; para. [0030]), and wherein the first surface is hydrophilic when the incoming activation light is incident on the first surface (Kuo Fig. 1B - 106’; para. [0031]), and wherein the first layer includes first pillar surfaces that are hydrophilic in the absence of the incoming activation light (Kuo Figs. 3A-C - 120; para. [0036], [0077]).
	As to claim 9, Kuo teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kuo further teaches cell boundaries that confine the fluid into a plurality of cells disposed between the first layer and the second layer (Kuo Figs. 3A-C - 120), wherein the first surface is configured to repel the absorbing molecules so that the absorbing molecules concentrate along the cell boundaries in the absence of incoming activation light incident on the first surface (Kuo Figs. 3B, 3C - 150, 120; para. [0036]-[004]; as discussed, when after light (301) changes hydrophobicity of layer (106b’), absorbing fluid (150) remains concentrated along boundary (120); only when light (303) returns the hydrophobic state of (106b’) does the absorbing fluid no long concentrate along cell boundary (120)).
	As to claim 10, Kuo teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Kuo further teaches the absorbing molecules form an absorption layer disposed substantially parallel to the first layer when the incoming activation light is incident on the first surface (Kuo Fig. 3C - 303, 150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo as applied to claim 2 above, and further in view of Brown Elliott (US 2012/0212792).
	As to claim 3, Kuo teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Kuo further teaches the surrounding fluid is the polar fluid and the absorbing fluid is the nonpolar fluid (Kuo para. [0045]) which but doesn’t specify the reverse. 
	In the same field of endeavor Brown Elliott teaches the polar/nonpolar and transparent/absorbing properties of electrowetting fluids can be interchanged/reversed (Brown Elliott para. [0022]).  It would have been obvious to one of ordinary skill in the art to provide the reversal of parts since, as taught by Brown Elliott, such vice versa configuration is well known in the art as a functional equivalent (Brown Elliott para. [0022]).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the absorbing/transparent and polar/nonpolar fluids, since it has been held that a mere reversal of working parts of a device involves only routine skill in the art.  In re Gazda 104 USPQ 400 (CCPA 1955).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo as applied to claim 1 above, and further in view of Chiou et al. (Droplet Manipulation With Light on Optoelectrowetting Device)1.
	As to claim 5, Kuo teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify a second surface of the second layer is also configured to change hydrophobicity in response to the incoming activation light also becoming incident on the second surface.
	In the same field of endeavor Chiou teaches providing an optical element with first and second surfaces and layers configured to change hydrophobicity in response to the incoming activation light also becoming incident on the second surface (Chiou Fig. 3a; Section III).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide first and second layers and surfaces a configured to change hydrophobicity since, as taught by Chiou, such a configuration allows for creating a force/tension differential and translating a liquid drop between substrates (Chiou Fig. 3a; Section III).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo as applied to claim 1 above, and further in view of Kohno (US 2007/0236802).
	As to claim 11, Kuo teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the optical element provides optical power.  In the same field of endeavor Kohno teaches optical elements with fluids providing optical power (Kohno Figs. 3A-B; para. [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide optical power since, as taught by Kohno, fluid lenses are well known in the art for variable focus lenses (Kohno para. [0009]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (cited above) in view of Machida et al. (US 2014/0340286 - Machida).
	As to claim 19, Kuo teaches a device comprising an optical element (Kuo Figs. 1A-C; Figs. 3A-C), the optical element comprising a first layer having a first surface configured to change hydrophobicity in response to incoming activation light incident onto the first surface (Kuo Figs. 1A-C - 106, 106’, 301; para. [0024], [0031]; Figs. 3A-C - 106a, 106b, 301), wherein the incoming activation light is within an activation wavelength band (Kuo Fig. 1B - 301; para. [0031]), a second layer (Kuo Figs. 1A-C - 202; Figs. 3A-C - 202), a fluid disposed between the first layer and the second layer (Kuo Figs. 1A-C - 151, 150; para. [0018]), wherein the fluid is configured to change shape or position in response to the first surface changing hydrophobicity (Kuo Figs. 1A-C - 151, 150, 106; para. [0024], [0031]; Figs. 3A-C), wherein the fluid includes absorbing molecules configured to absorb light (Kuo para. [0045]).
	Kuo does not specify the device is head mounted and includes a frame and electronics, the optical element mounted in the frame.
	In the same field of endeavor Machida teaches a HMD having a frame including electronics and an optical element mounted in the frame, the optical element being and eletrowetting shutter (Machida Fig. 2 - 10, 18, 13; Fig. 1 - 700; para. [0202], [0213], [0111]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a HMD, frame, electronics, since, a taught by Machida, such HMD is well known in the art for the purpose of having a controllable dimmer using electrowetting phenomena (Machida para. [0111]).
	As to claim 20, Kuo in view of Machida teaches all the limitations of the instant invention as detailed above with respect to claim 19, and Kuo further teaches the fluid includes a surrounding fluid that is immiscible to an absorbing solution that includes the absorbing molecules (Kuo Figs. 1A-C - 151; para. [0045]; Figs. 3A-C - 151), and wherein the surrounding fluid is transparent to visible light (Kuo para. [0045]). 

Claims 12-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (cited above) in view of Bae (US 2011/0084944) in view of Brown Elliott (cited above).
	As to claim 12, Kuo teaches an optical element (Kuo Figs. 1A-C; Figs. 3A-C) comprising a first layer comprising reservoirs (Kuo Figs. 3A-C - 106a, b, 120) having reservoir surfaces configured to be hydrophobic when incoming activation light is incident on the reservoir surfaces (Kuo Figs. 3A-C; para. [0036]-[0043]), wherein the reservoir surfaces are configured to be hydrophilic in the absence of incoming activation light (Kuo Figs. 3B-C - 106b’; para. [0041]-[0043], [0047]-[0049] - as discussed, light activates (106b) to change from hydrophobic (106b) to hydrophilic (106b’) via light (301) and remains hydrophilic in the absence of (301) until reactivated/deactivated back to hydrophobic), a second layer (Kuo Fig. 3A-C - 202), a fluid (Kuo Figs. 3A-C - 151, 150), wherein the fluid includes an absorbing solution configured to concentrate in the reservoir (Kuo Figs. 3B - 150; para. [0045]) and wherein the absorbing fluid is configured to change position/shape to be substantially parallel to the second layer when incoming activation light is incident on the reservoir surfaces (Kuo Fig. 3C - 150, 303; para. [0036]-[0043]).
	While Kuo teaches the activation surface being switchable from hydrophobic to hydrophilic and back again (Kuo para. [0041]-[0048]), the nonpolar fluid is the absorbing fluid and thereby associated with the hydrophobic state (Kuo Fig. 3A - 106b, 150), Kuo does not specify the converse of this - i.e. polar fluid is absorbing and thus associated with the hydrophilic state.  Additionally, while Kuo teaches reservoirs, the reservoir structure does not move the fluid to exit the reservoir when the hydrophobicity is changed.
	In the same field of endeavor Brown Elliott teaches the polar/nonpolar and transparent/absorbing properties of electrowetting fluids can be interchanged/reversed (Brown Elliott para. [0022]).  
	In the same field of endeavor Bae teaches electrowetting devices having reservoirs wherein an absorbing fluid is moved to exit the reservoir when hydrophobicity is changed (Bae Figs. 1, 2 - 140, 150, 119; para. [0017], [0038]-[0040]).
	It would have been obvious to one of ordinary skill in the art to provide the reversal of parts since, as taught by Brown Elliott, such vice versa configuration is well known in the art as a functional equivalent (Brown Elliott para. [0022]).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the absorbing/transparent and polar/nonpolar fluids, since it has been held that a mere reversal of working parts of a device involves only routine skill in the art.  In re Gazda 104 USPQ 400 (CCPA 1955).
	It would have been obvious to one of ordinary skill in the art to provide reservoirs having absorbing fluid to exit/enter as the hydrophobicity is changed since, as taught by Bae, such devices are well known in the art for the purpose of creating displays with bistability and reduced power consumption (Bae para. [0017]).
	As to claim 13, Kuo in view of Bae and Brown Elliott teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Kuo/Brown Elliott further teaches the fluid comprises a surrounding fluid that is immiscible to the polar absorbing solution (Kuo Fig. 3A-C - 151; para. [0045]; Brown Elliott para. [0022]), and wherein the surrounding fluid is transparent to visible light (Kuo para. [0045]; Brown Elliott para. [0022]).
	As to claim 14, Kuo in view of Bae and Brown Elliott teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Kuo further teaches the incoming activation light include ultraviolet light (Kuo para. [0031, [0033]).
	As to claim 15, Kuo in view of Bae and Brown Elliott teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Kuo further teaches the absorption layer absorbs visible light (Kuo para. [0045]).
	As to claim 18, Kuo in view of Bae and Brown Elliott teaches all the limitations of the instant invention as detailed above with respect to claim 12, Kuo further teaches the reservoir surfaces include photochromic azobenzene (Kuo para. [0024]).

Allowable Subject Matter
Claims 7-8, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 7-8, although the prior art teaches a optical element as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 7, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the details of the second layer and pillar structure as claimed, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein in claims 1, 6 and 7.
	As to claim 16-17, although the prior art teaches a optical element as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 16, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the details of the second layer and second surface hydrophilicity as claimed, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chiou et al. (Continuous optoelectrowetting for picoliter droplet manipulation)2; Chiou et al. (Light actuation of liquid by optoelectrowetting)3; Valley et al. (A Unified Platform for Optoelectrowetting and Optoelectronic Tweezers)4; Thio et al. (Lab on a smartphone (LOS): A smartphone-integrated, plasmonic-enhanced optoelectrowetting (OEW) platform for on-chip water quality monitoring through LAMP assays)5; Yang et al. (Photon control of liquid motion on reversibly photoresponsive surfaces)6; Nicoletta et al. (Light responsive polymer membranes: a review)7; Goubert et al. (Observation of a photo wetting effect on anisotropic liquid-solid interfaces)8; Xu et al. (Reversible Hydrophobic to Hydrophilic Transition in Graphene via Water Splitting Induced by UV Irradiation)9 are cited as additional examples of light controlled (opto) wetting devices.
	Isaac et al. (US 11,135,588); Zhu et al. (US 10,613,315); Araki et al. (US 9,784,965); Massard (US 10,018,828); Kuo et al. (US 9,046,681); Shim et al. (US 8,842,360); Dean et al. (US 8,976,436); Chen et al. (US 8,797,630); Jung et al. (US 9,989,752); DeVaul (US 8,174,772); Heikenfeld et al. (US 8,693,081); Bae (US 8,754,844);  Kohno (US 7,375,898); Feenstra et al. (US 7,463,398); Lahann et al. (US 7,020,355); Chiou et al. (US 2012/0024708); Dean et al. (US 2013/0128336); Rosser (US 2008/0218444); Miyata et al. (US 2008/0130087) are cited as additional examples of optical elements relying on opto/electro/optoelectro wetting and/or optically reversible hydrophobic materials/surfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 14, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 P. -Y. Chiou, Z. Chang and M. C. Wu, "Droplet Manipulation With Light on Optoelectrowetting Device," in Journal of Microelectromechanical Systems, vol. 17, no. 1, pp. 133-138, Feb. 2008, doi: 10.1109/JMEMS.2007.904336.
        2 P. Y. Chiou, Sung-Yong Park, and Ming C. Wu , "Continuous optoelectrowetting for picoliter droplet manipulation", Appl. Phys. Lett. 93, 221110 (2008)
        3 Pei Yu Chiou, Hyejin Moon, Hiroshi Toshiyoshi, Chang-Jin Kim, Ming C. Wu,
        Light actuation of liquid by optoelectrowetting, Sensors and Actuators A: Physical,
        Volume 104, Issue 3, 2003,Pages 222-228.
        4 Valley, Justin K., et al. “A Unified Platform for Optoelectrowetting and Optoelectronic Tweezers.” Lab on a Chip, vol. 11, no. 7, 2011, pp. 1292–1297.
        5 Si Kuan Thio, Sung Woo Bae, Sung-Yong Park, Lab on a smartphone (LOS): A smartphone-integrated, plasmonic-enhanced optoelectrowetting (OEW) platform for on-chip water quality monitoring through LAMP assays, Sensors and Actuators B: Chemical, Volume 358,
        2022, 131543,
        6 Yang D, Piech M, Bell NS, Gust D, Vail S, Garcia AA, Schneider J, Park CD, Hayes MA, Picraux ST. Photon control of liquid motion on reversibly photoresponsive surfaces. Langmuir. 2007 Oct 9;23(21):10864-72. doi: 10.1021/la701507r. Epub 2007 Sep 6. PMID: 17803327.
        7 Nicoletta FP, Cupelli D, Formoso P, De Filpo G, Colella V, Gugliuzza A. Light responsive polymer membranes: a review. Membranes (Basel). 2012 Mar 2;2(1):134-97. doi: 10.3390/membranes2010134. PMID: 24957966; PMCID: PMC4021883.
        8 Goubert G, Galstian T. Observation of a photo wetting effect on anisotropic liquid-solid interfaces. Opt Express. 2009 Jun 8;17(12):9637-47. doi: 10.1364/oe.17.009637. PMID: 19506613.
        9 Xu, Z., Ao, Z., Chu, D. et al. Reversible Hydrophobic to Hydrophilic Transition in Graphene via Water Splitting Induced by UV Irradiation. Sci Rep 4, 6450 (2014). https://doi.org/10.1038/srep06450